Cooley, J.
The complainant, as administrator of Ohauncey M. Lockwood, claims a lien in the nature of a mortgage under a deed given by the defendant Sarah M. Bassett and Henry Bassett, her husband, to the intestate of certain lands the title to which at the date of the deed was in the husband. The lien which is claimed is for the sum of eight thousand dollars which it is conceded by the defense was had by Mrs. Bassett from the intestate, who was her brother. But Mrs. Bassett insists that the money was a gift to her from the intestate ; and the case, so far as it rests upon the facts, turns mainly upon this claim of gift. But she also claims that the deed, when executed and acknowledged by the husband, contained no name of a grantee, and that the name of the intestate was afterwards' inserted and the •deed delivered without the husband’s consent. This being .so it is argued that the deed is inoperative for any purpose. This statement sufficiently indicates the issues. Henry Bassett has since conveyed to his wife any interest he may have had in the lands, so that his rights are no longer in question.
We have carefully searched the record of the case for evidence of the gift Mrs. Bassett relies upon, and are forced 4o the conclusion that it is not proved. Discarding such of her own evidence as is incompetent, because relating to facts which, if they existed, must have been equally within the knowledge of the intestate, we find nothing of a satisfactory character to support the defense. We think it fails entirely.
It remains to be seen whether the lien which is relied upon by the complainant can be supported, in view of the undoubted fact that the deed, when executed by Henry *549Bassett, contained no name of grantee. The facts as we think are that Bassett executed the deed in that form and delivered it to his wife in order that she might thereby be enabled to dispose of the land in her own interest, and that she subsequently had the name of Chauncey M. Lockwood inserted as grantee and delivered it to him. Whether the delivery was expressly made by way of pledge, for the money obtained, is not so certain, but it is shown without dispute that Chauncey was to hold the land for his sister, and the payment of the money by him was the occasion and the inducement for the delivery of the deed.
Many eases hold that a deed executed and delivered with a necessary part left in blank is ineffectual as a conveyance though afterwards the blank is filled: Hibblewhite v. M'Morine 6 M. & W. 200; United States v. Nelson 2 Brock. 64; Chase v. Palmer 29 Ill. 306; Whitaker v. Miller 83 Ill. 381; Williams v. Crutcher 6 Miss. 71; Davenport v. Sleight 2 Dev. & B. 381; Cross v. State Bank 5 Ark. 525 ; Viser v. Rice 33 Tex. 139; Heath v. Nutter 50 Me. 378; Wunderlm v. Cadogan 50 Cal. 613; Burns v. Lynde 6 Allen 305; Ingram v. Little 14 Ga. 173 ; Lindsley v. Lamb 34 Mich. 509. But other cases hold that if the filling of the blank is by express authorization of the grantor, this is sufficient, even though the authority is by parol: Ex parte Kerwin 8 Cow. 118; Vliet v. Camp 13 Wis. 198 ; Van Etta v. Evenson 28 Wis. 33 ; Schintz v. McManamy 33 Wis. 299; Ragsdale v. Robinson 48 Tex. 379; Pence v. Arbuckle 22 Minn. 417 ; Field v. Stagg 52 Mo. 534. In Iowa where there are like decisions importance is attached to the fact that the statute does not make a seal essential to a deed.: Swartz v. Ballou 47 Iowa 188 ; McClain v. McClain 52 Iowa 274. In this State the statute declares that a deed shall not be invalid for want of a seal. Comp. L. § 6194.
But in this case it is not necessary to decide whether a parol authority to fill a blank after delivery is or is not sufficient, for the facts do not raise the question. The blank in this case was filled before delivery; and when the delivery is by the grantor himself or by his direction, the *550deed as then compl eted is adopted by him. No one does or can dispute this. Even if the blank were filled up after delivery, the grantor, if he claimed the benefit of accompanying and related contracts, would thereby make the deed as completed his own, and preclude himself from objecting to the invalidity afterwards. Duncan v. Hodges 4 McCord 239.
In this case no express authority from Henry Bassett to fill in the name of Chauncey M. Lockwood, or to raise money by a pledge of the title, is shown. But it is shown by the defense that the deed as executed in blank was placed in Mrs. Bassett’s hands to be made use of exclusively for her own advantage, and very strong equities in her behalf are proved as a reason for this. The purpose therefore was to put the legal title at her disposal as the equitable owner, and when she delivered the deed she did so not in her husband’s interest but in her own. She was a party to the deed, and if the title had been in her, the conveyance would unquestionably have been sufficient, but as all the equities were then in her and she has since obtained a conveyance from her husband, she must, we think, be held concluded to the same extent as she would have been if the legal and ■equitable estates had been united in her when the deed was delivered.
Another view of this case is equally conclusive against ■the defense. The money obtained from Chauncey M. Lockwood was advanced for the purpose of paying off ■existing incumbrances upon the lands described in the deed, and was directly and immediately applied to that object. If under such circumstances the deed in reliance upon which the advancement was made should be contested and adjudged invalid, Chauncey M. Lockwood might justly claim to be subrogated to the rights of the mortgagees whose liens his money had discharged, .and on the facts as they are disclosed by the record lie would be entitled to a decree of foreclosure.
The complainant should have the relief sought, with the ■costs of both courts.
The other Justices concurred.